Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 10/19/2021, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's opinion that the claims are patentable for the reasons set forth in this Office action:
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kappeler disclose a multi-locking device (premises access system with multiple building/doors in figs 1-2, title, abstract, par 0003 ) comprising:
a locking device management unit (servers 110, 150, 205 in figs 1-2) configured to, when a user requests granting of the right to open/close a door, convert information on the granted right to open/close the door into a Quick Response (QR) code, output the QR code, provide the QR code to the user (in response to access request, permission access information including visitor ID,  date and time, premises ID, lime to one use, and access PIN as presented to the visitor as a QR code in para 0023-0026, 0031; the QR code may be provided a paper printout or sent to user portable device/phone in para 0024, 0026, 0050), and store the information (the permission access information is stored in data storage 260 in para 0023-0026, 0033, 0044-0045); 

 a QR code reader (code reader 220) configured to receive the QR code from the user and provide the QR code to the locking device management unit (code reader 220 reads QR code and provides to server/control unit in para 0024, 0026, 0036, 0042, 0050, 0051), 
wherein the door locking device further includes an opening/closing button and an opening/closing driving unit, and when information on the provided QR code matches the information on the granted right to open/close the door stored in the locking device management unit so that the door locking device receives the right to open/close the door from the locking device management unit, and when the opening/closing button is manipulated, the opening/closing driving unit is driven to open/close the door (input device 270 is a keyboard or keypad manually manipulated by user as input to drive open/close of door 242 in para 0025, 0042, 0051).
If driving unit driving a lock to open is not clear in Kappeler, such would have been obvious in view of Rogers (US 2015/0129657) disclosing an analogous art lock system (title, abstract) with QR code reader (QRC scanner) 2 and controller 3 that signals / orders lock mechanism 4 to open as an obvious manner control access with QR code input (para abstract, 0015, 0019, 0020-0024). 

wherein: 
N concurrent users (here, N is a natural number) use the door; and the door locking device includes N opening/closing buttons and one opening/closing driving unit.
Claims 2 and 4-6 are allowable because they depend from allowed claim 1.
Lewis (US 5438312) discloses an anti-lockout system with buttons and RS-FF.  Mizon (US 20120068818) Pineau ( 20130214902) and Trell (20150341336) disclose access control with QR codes.  The additional cited art does not cure the deficiencies of Kappeler and Rogers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571)272-3058. The examiner can normally be reached M-F 730-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN C. HOLLOWAY III/
Primary Examiner
Art Unit 2683

/EDWIN C HOLLOWAY III/Primary Examiner, Art Unit 2683